Citation Nr: 1328504	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  13-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability 
with a pacemaker.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a hernia.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for right upper 
extremity carpal tunnel syndrome.

7.  Entitlement to service connection for left upper 
extremity carpal tunnel syndrome.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

9.  Entitlement to non-service-connected pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and his son


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
August 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board has reviewed the Veteran's 
physical claims file, as well as the electronic file on the 
"Virtual VA" system, to ensure a complete review of the 
evidence in this case.

In May 2013, the Veteran and his son presented testimony 
relevant to the appeal at a Board hearing held before the 
undersigned Veterans Law Judge (VLJ) in Nashville, Tennessee 
(i.e., a Travel Board hearing).  A transcript of the Board 
hearing is of record.  

Due to the Veteran's advanced age, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: 1) service connection for bilateral hearing 
loss; 2) service connection for a hernia; 3) service 
connection for a back disability; 4) service connection for 
right upper extremity carpal tunnel syndrome; 5) service 
connection for left upper extremity carpal tunnel syndrome; 
6) a TDIU; and 7) non-service-connected pension benefits are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos and performed hard 
labor with little rest during service.  

2.  The Veteran was not exposed to mustard gas during 
service. 

3.  There was no injury or disease of the heart or chronic 
symptoms of a heart disability in service. 

4.  A heart disability did not manifest to a compensable 
degree within one year of service.  

5.  Symptoms of a heart disability have not been continuous 
since separation from service, and the Veteran's current 
heart disability with pacemaker is not causally or 
etiologically related to active service, to include any 
incident or event therein such as asbestos exposure.

6.  There was no injury or disease of the vascular system or 
chronic symptoms of hypertension in service. 

7.  Hypertension did not manifest to a compensable degree 
within one year of service.  

8.  Symptoms of hypertension have not been continuous since 
separation from service, and the Veteran's current 
hypertension is not causally or etiologically related to 
active service, to include any incident or event therein 
such as asbestos exposure.


CONCLUSIONS OF LAW

1.  A heart disability with pacemaker was not incurred in 
active military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  Hypertension was not incurred in active military service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and the 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  Those five elements include: (1) veteran 
status; 
(2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. 

In the March 2010 notice letter sent prior to the initial 
denial of the service connection claims, the RO apprised the 
Veteran of the information and evidence necessary to 
substantiate the claims for service connection, the 
information and evidence that he was to provide, and the 
information and evidence that VA would attempt to obtain on 
his behalf.  In this regard, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits for the claimed 
disorders, and described the types of information and 
evidence that the Veteran needed to submit to substantiate 
the claims.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims decided herein.  
The RO further informed the Veteran how VA determines the 
disability rating and effective date once service connection 
is established, which satisfied Dingess notice requirements.  
In consideration of the foregoing, the Board finds that the 
VCAA notice requirements were fully satisfied prior to the 
initial denial of the claims, and there is no outstanding 
duty to inform the Veteran that any additional information 
or evidence is needed.

Regarding VA's duty to assist in claims development, the 
Board notes that the record contains all available evidence 
pertinent to the claims.  VA has requested records 
identified throughout the claims process.  The Veteran was 
given appropriate notice of the responsibility to provide VA 
with any treatment records pertinent to the claims 
adjudicated herein, and the record contains sufficient 
evidence to make a decision on the claims.  The complete 
service treatment records are included in the claims file, 
and available post-service treatment records identified as 
relevant to the Veteran's claims have been obtained or 
otherwise submitted.  The Veteran requested treatment 
records directly from the VA hospital in Hines, Illinois, 
that were relevant to his claims for a heart disability and 
hypertension and submitted them to the RO for consideration.  
See February 2010 VA Form 21-4142 (wherein the Veteran notes 
treatment for the heart and "blood" and wrote that the 
records from VA Hines Illinois were attached); see also 
September 2009 letter from the VA hospital to the Veteran 
(stating that it was enclosing a copy of the information he 
requested).  It is reasonable to conclude that the Veteran's 
request and submission of treatment records from the VA 
hospital covered all treatment records relevant to the 
claims adjudicated herein.  There are no additional 
treatment records found in the Veteran's Virtual VA file.  

The Board notes that there is no duty to obtain records from 
the Social Security Administration (SSA) in this case.  
Although the Veteran indicated, on the March 2010 VA Form 
21-526, that he was in receipt of Social Security disability 
benefits, the SSA Inquiry performed by VA in March 2010 
showed that he is in receipt of Supplemental Medical 
Insurance benefits from the SSA, not disability benefits.  
Therefore, records from SSA are not relevant to the current 
appeal, and there is no need to obtain them before 
proceeding with appellate review.  See Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on 
notice of the existence of SSA records that have the 
reasonable possibility of substantiating a veteran's claim 
for benefits, it must seek to obtain those records before 
proceeding with the appeal).

The Veteran has not been provided a VA medical examination 
or medical opinion in connection with the claims adjudicated 
herein; however, no medical examination or medical opinion 
is needed.  As explained below, the weight of the evidence 
is against finding that the Veteran's heart disability with 
pacemaker or that hypertension had its onset during service, 
or that there was an in-service injury or disease of the 
heart of cardiovascular system, or that chronic symptoms 
manifested during service, that a cardiovascular disability 
manifested to a compensable degree within one year of 
service separation, or that continuous symptoms manifested 
since service separation.  The Veteran has provided no 
competent evidence linking either the heart disability or 
hypertension, which manifested many years after service, to 
service, to include asbestos exposure or hard labor.  The 
Veteran's lay assertion that a relationship between the 
disabilities and service exists is insufficient because he 
is not competent to attribute his current heart disability 
and/or hypertension to service and is not supported by the 
medical evidence of record.  The record further does not 
establish exposure to mustard gas during service.  For these 
reasons, the Board does not find that a medical examination 
or medical opinion is necessary.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (where the evidence has failed to 
establish an in-service injury, disease, or event, VA is not 
obligated to provide a medical examination).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that 38 C.F.R. § 3.103(c)(2) requires that the VA employee 
who conducts a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may 
have been overlooked.  At the May 2013 Board hearing, the 
undersigned VLJ identified the issues on appeal, including 
specific theories of service connection for the issues 
(asbestos, mustard gas, chemicals, paint chipping, hard 
labor), elicited any problems that were not documented in 
the service treatment record, and elicited testimony as to 
when symptoms of disabilities began.  The VLJ also posed 
several questions of the Veteran and his son during the 
course of the Board hearing to clarify the contentions and 
to ascertain whether there was additional evidence pertinent 
to the appeal that needed to be obtained.  The VLJ advised 
the Veteran of the nature and proof required for chronic 
diseases (presumptive service connection), and explained the 
evidence needed (nexus opinions) to establish service 
connection for the claimed disabilities.  The VLJ informed 
the Veteran that he could submit medical opinions linking 
his claimed disabilities to service.  The Board held the 
record open for 60 days to allow the Veteran time to obtain 
and submit supportive medical opinion evidence.  No evidence 
was submitted by the Veteran during this period.  In 
consideration thereof, the Board finds that the duties under 
38 C.F.R. 
§ 3.103(c) (2) were satisfied.  

The Veteran has not made the RO or the Board aware of any 
notice defect or any additional evidence relevant to the 
appeal that needs to be obtained.  Given the foregoing, the 
Board concludes that the Veteran has been provided with 
proper notice and all relevant facts have been properly and 
sufficiently developed in this appeal.  No further notice or 
development is required.  In view of the foregoing, the 
Board will proceed with appellate review. 

Service Connection Legal Criteria for a Heart Disability and 
Hypertension

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly 
reviewed all of the evidence in this case.  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the 
claims.  The analysis below focuses on the most relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).   As a general matter, service connection for a 
disability requires evidence of: (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with coronary disease and 
hypertension.  Cardiovascular disease and hypertension are 
"chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service 
connection provisions under 38 C.F.R. § 3.303(b) for service 
connection based on "chronic" symptoms in service and 
"continuous" symptoms since service are applicable.  Walker 
v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or 
"continuity of symptoms" after service, the disease shall be 
presumed to have been incurred in service.  For the showing 
of "chronic" disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  With chronic disease as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to 
be chronic, then generally, a showing of "continuity of 
symptoms" after service is required for service connection.  
38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of 
active service, and certain chronic diseases, such as 
cardiovascular disease including hypertension, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, 
that there were characteristic manifestations of the disease 
to the required degree during that time.  Id.

Service Connection Analysis for a Heart Disability and 
Hypertension

The Veteran asserts that he has had hypertension and a heart 
disability since service.  See March 2010 VA Form 21-526 
(wherein the Veteran alleges that his disabilities began in 
November 1945).  He also alleges that the disabilities are 
related to in-service asbestos exposure, mustard gas 
exposure, and/or hard labor with little rest while serving 
in the Navy.  See May 2013 Board hearing transcript, pages 
2-3,    

In this case, the Veteran is currently diagnosed with a 
heart disability and hypertension.  The Veteran's October 
1998 summary of VA hospital admission includes discharge 
diagnoses of a heart disability such as coronary 
atherosclerosis, intermediate coronary syndrome, and cardiac 
dysrhythmias, as well as a discharge diagnosis of benign 
hypertension.  The Veteran has competently and credibly 
reported that he continues to suffer from a heart disability 
and hypertension.  Because a current heart disability and 
current hypertension are established by the evidence, the 
existence of a current disability is not in dispute, and the 
element of current disability needed to establish service 
connection is satisfied.   

After a review of all the lay and medical evidence of 
record, the Board finds that the weight of the evidence is 
against finding that the Veteran suffered an injury or 
disease of the heart or vascular system during service or 
that chronic symptoms of a heart disability or hypertension 
occurred during service, that a heart disability or 
hypertension manifested to a compensable degree in the first 
post-service year, and that the Veteran has experienced 
continuous symptoms of a heart disability and/or 
hypertension since service.  In this regard, the Board notes 
that the Veteran wrote, on the March 2010 VA Form 21-526, 
that both his heart condition with pacemaker and high blood 
pressure began in November 1945 (i.e., during service).  
However, the statement is inconsistent with other, more 
contemporaneous and more probative evidence of record.  The 
service treatment records, which are complete, are absent of 
any complaint, finding, or treatment for a heart disability 
or hypertension.  The August 1946 service separation 
examination report shows a normal cardiovascular system and 
heart, and the Veteran's blood pressure was within normal 
limits (i.e., 134/70 and 138/74) at that time.  See 
38 C.F.R. § 4.104, Note (1) (explaining that hypertension 
must be confirmed by readings taken two or more times on at 
least three different days and defining hypertension as 
diastolic blood pressure predominantly 90 mm or greater or 
systolic blood pressure predominantly 160 mm or greater).  
When asked to comment on abnormalities not otherwise noted 
or sufficiently described above, the service medical 
examiner specifically wrote "None."  Because this evidence 
was generated contemporaneous to service and is, therefore, 
likely to reflect accurately the Veteran's physical state 
during service, it is of great probative value.  

The Board has considered the hearing testimony of the 
Veteran and his son that the Veteran was not allowed to go 
to sick call and seek medical attention like a normal 
soldier would during service because of his race.  In this 
regard, the Board finds the hearing testimony to be 
credible.  However, at the August 1946 service separation 
examination, neither hypertension nor a heart disability was 
found and the Veteran articulated no complaints or symptoms 
indicative of either disability.  

The Board also notes that the Veteran filed an application 
for outpatient treatment in August 1948, two years after 
service separation.  At that time, he only identified dental 
work due to lack of treatment while in service as the 
treatment required and made no mention of a heart disability 
or hypertension.  

Later, the Veteran filed a VA claim for disability 
compensation benefits in November 1962; however, he did not 
then allege that he had heart problems or hypertension 
related to service, to include with onset or symptoms during 
service.  In fact, he made no mention of a heart disability 
or hypertension.  If the Veteran had suffered from heart 
disability or hypertension or symptoms related thereto 
during service, as he has recently alleged in connection 
with the current claim, it is likely that he would have 
filed claims with VA for the disabilities when he filed 
other VA claims for VA treatment or disability compensation 
in August 1948 and November 1962.  The fact that he did not 
file such claims at those times weighs against the 
credibility of the assertion that his heart problems and 
hypertension began during service and/or have continued 
since that time, as well as weighs against finding that 
either disability manifested to a compensable degree within 
the first post-service year.  

In addition, the Veteran's post-service treatment records 
show that the Veteran's heart disability and hypertension 
did not manifest until many years after service.  For 
example, in October 1998, the Veteran told a treating 
medical provider that his past medical history was 
significant for hypertension and reported that hypertension 
had been diagnosed twelve (12) years before by his primary 
care physician in Kentucky.  Thus, according to the 
Veteran's own statement made for treatment purposes, 
hypertension was not diagnosed until approximately 1986, 
four decades after service separation.  Also, when seeking 
medical treatment for chest pain in October 1998, the 
Veteran reported a negative history for angina and stated 
that he had had chest pain on and off for three to four 
weeks.  The Veteran made no mention of service.  These 
statements made by the Veteran for treatment purposes are 
particularly probative because the Veteran had a strong 
incentive to report accurately his medical history when 
seeking treatment for chest pain, which was later attributed 
to a heart disability.  

The Board further notes that, when the Veteran had a 
laminectomy and was hospitalized from February 1962 to March 
1962, the treating VA physician noted in the hospital 
interim summary that the Veteran's past medical history was 
"essentially negative."  The 1962 hospital summary also 
reveals that the Veteran demonstrated a blood pressure 
within normal limits (i.e., 116/74) with no heart 
abnormalities demonstrated at that time.  Because the 
Veteran was seeking medical treatment and undergoing 
surgery, it is likely that he would have reported having 
medical conditions such as a heart disability or 
hypertension or that the conditions would have otherwise 
been detected if they were present at the time.  Although 
the Veteran reported at the Board hearing that a heart 
condition was detected when being treated for the back 
condition, the VA hospital summary contradicts the 
assertion.  Because the VA hospital summary was generated 
contemporaneous to the Veteran's back surgery and 
hospitalization, the Board finds the hospital summary to be 
more credible than the Veteran's more recent assertion 
relating the onset of heart disability and hypertension 
symptoms to service, which was first made many years after 
service when the Veteran's memory is less reliable.  

This post-service medical evidence, which reflects an 
absence of any report or finding of a heart disability or 
hypertension when seeking medical treatment in 1962 and 
includes the Veteran's own report that he had first been 
diagnosed with hypertension in 1986 and had recently 
experienced the onset of chest pain when seeking medical 
treatment in 1998, provides further evidence against the 
more recent assertion that his heart disability and 
hypertension, to include chronic symptoms related thereto, 
began during active service.  This evidence also weighs 
against finding that a heart disability or hypertension 
manifested to a compensable degree in the first post-service 
year, or that there have been continuous symptoms of a heart 
disability or hypertension since service separation. 

The Veteran has further provided inconsistent statements 
regarding the onset of his heart problems and hypertension.  
For example, the Veteran stated on the March 2010 VA Form 
21-526 that the heart disability and hypertension began in 
November 1945 (i.e., during service).  However, at the Board 
hearing, he reported that he began to have heart problems in 
the late 1940s, which relates the onset of the disability to 
a time after service separation.  See Board hearing 
transcript, pages 16-18.  Also, when seeking medical 
treatment in October 1998, the Veteran told a treating 
medical provider that he had been diagnosed with 
hypertension twelve years earlier, denied having a history 
of angina, and reported that he had experienced chest pain 
on and off for three to four weeks.  It is also specifically 
noted that in October 1998 the Veteran reported "no previous 
[history]."  Thus, the Veteran's statements to medical 
providers in 1998 relate the onset of heart disability and 
hypertension to a time many years after service separation.  
Due to the inconsistent accounts, the Board does not find 
the Veteran to be a reliable historian when now relating the 
onset of symptoms of a heart disability and hypertension to 
his time in service.  The Board finds the 1998 statements 
made to medical providers to be more probative because they 
were made for treatment purposes, so were more likely to be 
accurate.     

The Board next finds that the weight of the evidence is 
against finding that the Veteran's heart disability and 
hypertension, both of which first manifested many years 
after service, are causally or etiologically related to 
service.  In this regard, the Board has also considered the 
Veteran's assertion that the current heart disability and 
hypertension are related to in-service asbestos exposure.  
There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on 
asbestos-related diseases which provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
were later included in the VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (Oct. 3, 1997) (M21-1).  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims. VAOPGCPREC 4-2000.

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005. See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure 
and development of disease.  The exposure may have been 
direct or indirect, and the extent or duration of exposure 
is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of 
asbestos fibers and/or particles can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx, 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and 
have had prior asbestos exposure.  As to occupational 
exposure, exposure to asbestos has been shown in 
manufacturing and servicing of friction products such as 
clutch facings and brake linings, and other occupations.  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers, and this is 
significant considering that, during World War II, U.S. Navy 
veterans were exposed to chrysotile, amosite, and 
crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance 
is that the exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander disease). Department 
of Veterans Affairs, Veteran's Benefits Administration, 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21(b). 

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure 
in service, and whether there is pre-service and/or post-
service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9h.

In short, with respect to claims involving asbestos 
exposure, VA must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  M21-1, Part VI, 7.21; DVB 
Circular 2-88-8, Asbestos-Related Diseases (May 11, 1988).
 
In this case, the service records do not show asbestos 
exposure during service, and the Veteran and his son 
expressed uncertainty at the May 2013 Board hearing 
regarding the type of chemicals to which the Veteran may 
have been exposed while serving in the Navy.  See, e.g., 
Board hearing transcript, page 7.  However, the Veteran 
competently and credibly reported that he routinely stripped 
the bows on the naval ships as part of his military duties; 
therefore, because the Veteran's military duties included 
maintenance of the naval ship, the Board finds that exposure 
to asbestos is consistent with the conditions of the 
Veteran's service.  

The Veteran's heart disability and hypertension, however, 
are not conditions shown to be associated with asbestos 
exposure.  The manual provisions acknowledge that inhalation 
of asbestos fibers and/or particles can result in certain 
disabilities; however, neither a heart disability nor 
hypertension is among the recognized disorders.  The Veteran 
has not provided competent evidence that links the heart 
disability and/or hypertension to service, to include 
asbestos exposure during service.  The treatment records do 
not indicate that a link between asbestos exposure and 
service exists.  The Veteran, as a lay person, is not 
competent to attribute the currently diagnosed heart 
disability and hypertension to exposure to asbestos during 
service; therefore, his opinion is of no probative value.  

Regarding the assertion that the Veteran's heart disability 
and hypertension are related to in-service mustard gas 
exposure, VA requires that claims for service connection 
based upon mustard gas exposure be processed according to VA 
regulations set out in VA Manual, M21-1MR.  According to 
M21-1MR, IV.ii.1.F.22.b, in attempting to verify claimed 
mustard gas exposure, evidence of full-body exposure to 
mustard gas or Lewisite should be requested only if the 
service connection claim is for a disability listed under 38 
C.F.R. § 3.316(a), or if the veteran submits medical or 
scientific evidence showing a causal relationship between a 
disease not listed in 38 C.F.R. § 3.316(a) and exposure. 

In this case, the Veteran is diagnosed with a heart 
disability and hypertension, which are not disabilities 
listed under 38 C.F.R. § 3.316(a) as being associated with 
mustard gas exposure.  Also, after the RO requested 
confirmation of the Veteran's exposure to mustard gas in 
March 2010, the response was negative.  The Veteran 
testified that he was uncertain of what chemicals to which 
he may have been exposed during service, as stated above.  
For these reasons, the Board finds that the Veteran was not 
exposed to mustard gas during service.  See Bardwell, 24 
Vet. App. at 40 (holding that a layperson's assertions 
indicating exposure to gases or chemicals during service are 
not sufficient evidence alone to establish that such an 
event actually occurred during service).
 
The Board further notes that the Veteran asserted at the 
Board hearing that the heart disability and hypertension are 
the result of hard labor with little rest during active 
service.  There is no indication in the record that the 
Veteran's account of having to perform hard labor with 
little rest during active service is not credible; however, 
as stated above, the service treatment records are absent of 
any complaints, findings, or treatment for cardiovascular 
problems, and the first evidence of cardiovascular 
disability is many years after service separation.  The 
Veteran has not presented competent and credible evidence of 
a link between the heart disability and hypertension and 
active service, to include as due to hard labor with little 
rest during service.  The Veteran, as a lay person, is not 
competent to attribute the currently diagnosed heart 
disability and hypertension to hard labor during service; 
therefore, his opinion is of no probative value. 

Lastly, at the Board hearing, the Veteran asserted that the 
heart disability and hypertension were caused by lead 
poisoning due to being exposed to lead paint while stripping 
the naval ships and/or other toxic chemicals while cleaning 
debris resulting from target practice during active service.  
However, as stated above, the Veteran has not presented 
competent and credible evidence of a link between the heart 
disability and hypertension and active service, to include 
as due to lead poisoning or exposure or to exposure to toxic 
chemicals.  The Veteran, as a lay person, is not competent 
to attribute the currently diagnosed heart disability and 
hypertension to exposure to lead paint and/or other toxic 
chemicals during service; therefore, his opinion is of no 
probative value.  

Although the Veteran has repeatedly asserted that his heart 
disability and hypertension are causally related to service, 
the Veteran is a lay person and does not have the requisite 
medical expertise to be able to render a competent medical 
opinion regarding the cause of the heart disability or 
hypertension, both of which are shown to have first 
manifested many years after service.  The etiology of the 
Veteran's heart disability is a complex medical etiological 
question involving internal and unseen system processes 
unobservable by the Veteran, and the Veteran's heart 
disability is a disorder diagnosed primarily on clinical 
findings and physiological testing.  An opinion regarding 
its etiology or cause is beyond the competence of the 
Veteran.  

Although the VLJ advised the Veteran at the Board hearing 
that a medical opinion linking the disability to service may 
help to substantiate the claim, no such medical 


opinion has been received, and there is no competent 
evidence of record that a linkage between the heart 
disability and active service may exist.  The Veteran has 
further provided inconsistent statements regarding the onset 
of a heart disability, as explained above.  In consideration 
thereof, the Veteran's statement that the symptoms of heart 
disability began in service and continued thereafter is not 
credible evidence and, consequently, is of no probative 
value.    

Regarding the Veteran's diagnosis of hypertension, the Board 
notes that the Veteran is competent to report his blood 
pressure readings on different days and, perhaps, could 
provide sufficient information to establish a diagnosis of 
hypertension and the onset of symptoms related thereto.  
However, in this case, the Veteran has not provided evidence 
of blood pressure readings reflective of hypertension during 
service or during the first-post service year.  In fact, the 
service medical evidence and post-service medical evidence 
shows blood pressure readings within normal limits at 
service separation and in 1962, which provides evidence 
against finding hypertension during service or in the first 
post-service year.  The Veteran also told treating VA 
medical providers in 1998 that hypertension was first 
diagnosed many years after service and made no mention of 
service.  The Veteran has further provided inconsistent 
statements regarding the onset of hypertensive symptoms, as 
explained above.  In consideration thereof, the Veteran's 
statement that the hypertensive symptoms began in service 
and continued thereafter is not credible evidence and, 
consequently, is of no probative value.    

In summary, the credible evidence of record shows no 
cardiovascular injury or disease during service, and that 
the Veteran's heart disability and hypertension, to include 
chronic symptoms related thereto, first manifested many 
years after service.  The Veteran was not exposed to mustard 
gas during service.  There is no competent medical opinion 
evidence linking either disability to active service, to 
include asbestos exposure or hard labor.  For these reasons, 
the Board finds that the 


preponderance of the evidence is against the claims and 
service connection for a heart disability or hypertension is 
not warranted on either a direct basis or on a presumptive 
basis as a chronic disease.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a heart disability with pacemaker is 
denied.

Service connection for hypertension is denied.  


REMAND

After review of the record, the Board finds that additional 
development is needed before proceeding with appellate 
review for the issues of service connection for bilateral 
hearing loss, service connection for a hernia, service 
connection for a back disability, service connection for 
carpal tunnel syndrome, a TDIU, and pension benefits.  

Service Connection for Bilateral Hearing Loss

At the Board hearing, the Veteran competently and credibly 
reported that he was exposed to the loud noise of heavy 
equipment and gunfire during active service and had noticed 
that his hearing had gotten "bad" during the past four to 
five years.  See Board hearing transcript, pages 14-16.  The 
Veteran has not yet been provided with a VA medical 
examination or a medical opinion addressing likelihood of 
whether he currently suffers from a hearing loss disability 
due to acoustic trauma resulting from in-service noise 
exposure; therefore, a remand for a VA medical examination 
with a medical opinion is warranted.    
 


Service Connection for a Hernia

At the Board hearing, the Veteran testified that he 
performed hard labor with little rest while serving in the 
Navy.  The Veteran believes that such labor may have caused 
disability, to include his claimed hernia.  On the March 
2010 VA Form 21-526, the Veteran wrote that he had undergone 
a hernia repair and indicated that he had been treated for a 
hernia at the VA hospital in Hines, Illinois; however, no 
records from the facility pertaining to treatment for a 
hernia have been obtained or submitted, and the current 
record contains no medical evidence of diagnosis or 
treatment of a hernia.  For these reasons, the Board finds 
that a remand to obtain VA treatment records from the 
facility for the period from August 1946 to the present.  
See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).
  
Service Connection for a Back Disability

At the Board hearing, the Veteran competently and credibly 
reported that he experienced back pain during service.  He 
asserts that the back pain during service later developed 
into his current back disability.  The Veteran has not yet 
been provided with a VA medical examination or medical 
opinion on the likelihood that he suffers from a back 
disability due to back pain during service; therefore, a 
remand for a VA medical examination with a medical opinion 
is warranted.     

Service Connection for Bilateral Upper Extremity Carpal 
Tunnel Syndrome

At the Board hearing, the Veteran competently and credibly 
reported that he performed repetitious work with his hands 
during service (i.e., stripping the bows of the ships).  He 
asserts that such work caused him to develop tingling in his 
hands, which he believes is carpal tunnel syndrome.  The 
Veteran has not yet been provided with a VA medical 
examination or medical opinion on the likelihood that he 
suffers from carpal tunnel syndrome in the bilateral upper 
extremities due to labor performed during service; 
therefore, a remand for a VA medical examination with a 
medical opinion is warranted.     

TDIU

The Board finds that the Veteran's TDIU claim is 
inextricably intertwined with the service connection claims 
being remanded for reasons above.  The Board has arrived at 
this conclusion because the outcome of the Veteran's service 
connection claims potentially impacts the claim for a TDIU.  
The Veteran is not currently service connected for any 
disability; therefore, final adjudication of the TDIU claim 
must be deferred until the ordered development on the 
remanded service connection claims is accomplished and the 
claims are readjudicated.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (noting that where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision 
on the matter).

Non-service-connected Pension Benefits

Subject to certain income and estate limitations, non-
service-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.2(f), 3.23, 3.3 
(2012).  A veteran is considered to be permanently and 
totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation, that is reasonably certain to continue 
throughout his life, or if he is in fact unemployable as a 
result of disability or disabilities that are reasonably 
certain to continue throughout his life.  38 U.S.C.A. § 
1502; Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  

In this case, the Veteran satisfies the requirement of 
serving during a period of war, the World War II era.  
Moreover, there is no current evidence that his income or 
assets render him ineligible for pension benefits.  
Accordingly, the issue of entitlement to VA pension turns on 
whether he is permanently and totally disabled as a result 
of nonservice-connected disabilities that were not the 
result of his own willful misconduct.  In order to properly 
to make this determination, the Board finds that a VA 
medical examination is needed to assist in determining the 
extent and severity of all of the non-service-connected 
disabilities present, and whether those disabilities are 
permanent in nature.   

Accordingly, the issues of: service connection for bilateral 
hearing loss; service connection for a hernia; service 
connection for a back disability; service connection for 
right upper extremity carpal tunnel syndrome; service 
connection for left upper extremity carpal tunnel syndrome; 
and a TDIU are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Obtain the Veteran's treatment records 
from the Edward Hines Jr. VA hospital in 
Hines, Illinois, from August 1946 to the 
present and associate them with the 
record. 

If no records are available, make specific 
note of that fact in the record and follow 
the procedures outlined in 
38 C.F.R. §3.159(e) regarding notification 
of the inability to obtain records.

2.  Schedule the Veteran for appropriate 
medical examination for the claimed 
hearing loss disability. 

All relevant documents should be made 
available to and reviewed by the examiner 
in rendering the opinion.  In the 
examination report, the examiner should 
confirm that the record was reviewed. 

Based on review of the appropriate 
records, the examiner should offer an 
opinion as to whether it is as likely as 
not (i.e., to at least a 50 percent degree 
of probability) that any current hearing 
loss is causally or etiologically related 
to service, to include any acoustic trauma 
sustained therein.  The examiner should 
explain the answer.  For the purpose of 
providing the medical opinion, the 
examiner should accept the Veteran's 
report of in-service noise exposure as 
fact. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the examiner 
cannot answer any question posed without 
resorting to speculation, the examiner 
should so state, and explain why that is 
so. 

3.  Schedule the Veteran for appropriate 
medical examination for the claimed back 
disability. 

All relevant documents should be made 
available to and reviewed by the examiner 
in rendering the opinion.  In the 
examination report, the examiner should 
confirm that the record was reviewed. 

Based on review of the appropriate 
records, the examiner should state, for 
each diagnosis, an opinion as to whether 
it is as likely as not (i.e., to at least 
a 50 percent degree of probability) that 
any current back disorder had its onset 
during service or was otherwise causally 
or etiologically related to service, to 
include any symptomatology, event, or 
incident therein.  The examiner should 
explain the answer.  For the purpose of 
providing the medical opinion, the 
examiner should accept the Veteran's 
report of in-service back pain as fact. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report. If the examiner 
cannot answer any question posed without 
resorting to speculation, the examiner 
should so state, and explain why that is 
so. 

4.  Schedule the Veteran for appropriate 
medical examination for the claimed carpal 
tunnel syndrome of the bilateral upper 
extremities.   

All relevant documents should be made 
available to and reviewed by the examiner 
in rendering the opinion.  In the 
examination report, the examiner should 
confirm that the record was reviewed. 

Based on review of the appropriate 
records, the examiner should offer an 
opinion as to whether it is as likely as 
not (i.e., to at least a 50 percent degree 
of probability) that any current disorder 
involving the bilateral upper extremities 
was causally or etiologically related to 
service, to include any symptomatology, 
event, or incident therein.  The examiner 
should explain the answer.  For the 
purpose of providing the medical opinion, 
the examiner should accept the Veteran's 
report of performing repetitious work with 
his hands during service as fact. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the examiner 
cannot answer any question posed without 
resorting to speculation, the examiner 
should so state, and explain why that is 
so. 

5.  Schedule a VA general medical 
examination for pension purposes to 
determine the extent and severity of all 
of the non-service-connected disabilities 
present, and whether those disabilities 
are permanent in nature.  

The relevant documents from the record 
should be provided to the VA examiner and 
should be reviewed by the VA examiner in 
connection with the examination.  In the 
examination report, the examiner should 
confirm review of the record.  An 
interview of the Veteran regarding the 
relevant medical and work history, a 
physical examination, and all tests and 
studies required to respond to the 
following questions should be performed.  

Based on review of the appropriate 
records, the examiner should identify the 
level of functional impairment associated 
with all such disabilities shown, and 
indicate whether they are permanent in 
nature.  If the disabilities are permanent 
in nature, the examiner should state 
whether there is sufficient impairment of 
mind or body to render it impossible for 
the average person to follow a 
substantially gainful occupation, and/or 
render the Veteran incapable of 
substantially gainful employment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached. 

6.  When the development above has been 
completed, the remanded issues should be 
readjudicated.  If any benefit sought is 
not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


